There would seem no question but that under the present statute defining robbery, Article 1327 Vernon's P.C., one may be convicted of that offense who takes property from the possession of another by any of the means named in the statute; nor would there seem room for doubt from the facts in the instant case but that property other than his own, was taken by such means by appellant. The assault and violence necessary to constitute robbery was shown to have been made and inflicted upon Mr. Williams. If then the property so taken was in the possession of Mr. Williams at the time the offense was committed, there would seem no further question of the soundness of our opinion. Williams testified that on the night of the robbery he was alone in the office of the railroad company for which he worked and whose property was taken out of a safe in said office, and that he had the care, management and control of the safe and its contents. Williams worked at night and was technically operator and ticket agent during that time. Mr. Douglas was the general agent of the railroad company at the station and worked days. When he went off duty he checked out to Williams and Williams had charge of the company's property while on duty. He was under bond to protect the safe. Douglas was asleep in another part of the building when the alleged robbery was committed.
Possession under the robbery statute would seem in no way different from that under the theft statute. In Williams v. State, 34 Tex.Crim. Rep. we said: "So far as the robbery was concerned, the checks and funds were his property, were in his possession, and he was compelled to surrender same to defendant; and, as in a theft case, said check, being in his possession, was his property." So in the case of Williams and Gordon v. State, 37 Tex.Crim. Rep., the facts of which case showed that certain money and a gun belonging to her son were taken at the point of a pistol from a woman alleged *Page 461 
in the indictment to be in possession of said property. It was shown that her son lived with her but was off at his work at the time of the alleged robbery. This court said:
"The indictment alleged that the property was taken from the person and possession of Mrs. Bleick, and that it was then and there the personal property of Mrs. Bleick, with the intent to deprive her of the same, and to appropriate it, etc. Under the statute of robbery, it is only necessary to charge that the property was fraudulently taken by force or by violence, or by the use of firearms, etc., from the person and possession of the party holding the same."
Contention is made that the case of Evans v. State,34 Tex. Crim. 110, conflicts with our opinion herein. We do not so understand that authority. Said case was reversed because the indictment alleged the property was taken from the person andpossession of the alleged owner. A watch was taken from his person, and a certain coat, vest and pants were taken from his possession. Judge Henderson said in the opinion:
"If the court, when the question was presented to it on a motion to quash, had eliminated all that part from the State's charge involved in the defective charge of possession, and had confined the proof solely to the watch, or had admitted proof of the other property taken at the same time and place as the watch, and then properly directed the jury how they might consider such other proof, then the conviction might stand. But instead of pursuing this course, the court, over the objections of defendant, told the jury that they might convict him if they found that he had taken any of the property charged from the possession of Barnard, when there was no sufficient allegation of such possession, and committed an error for which the case must be reversed, and the judgment of the lower court is accordingly reversed and remanded." We find nothing in the Evans case, supra, to sustain any view contrary to the expressed in our opinion. That Mr. Williams in the instant case, was in possession of the safe, including its contents, so as to make him in possession of the same within the contemplation of our law of theft and robbery, is a proposition in which our minds are in no doubt.
The motion for rehearing will be overruled.
Overruled.